Order entered June 24, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01394-CV

                    ENRIQUE N. PONTE, JR. M.D., ET AL., Appellants

                                               V.

                MARCELA BUSTAMANTE AND JOSE BUSTAMANTE,
             AS NEXT FRIENDS OF DANIELLA BUSTAMANTE, Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 08-08056

                                           ORDER
       We GRANT appellants’ June 14, 2013 joint unopposed third motion for an extension of

time to file a brief. Appellants shall file their briefs on or before July 1, 2013. We caution

appellants that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE